Title: From Benjamin Franklin to [David Salisbury Franks], 27 December 1781
From: Franklin, Benjamin
To: Franks, David Salisbury


Sir,
Passy 27 Decr. 1781
I received the Letter you did me the honour of writing to me the 20th. Inst, that from Mr. Jay, which you mention to have inclosed, is not come to hand. I can therefore form no Opinion of Mr. Jay’s Reasons for wishing you to return to Spain, & cannot advise you in the Affair. If you do undertake that Journey, I request you would deliver the Dispatches & letters I committed to your Care, to Capt. Truxton of the St. James.
By this time you will have recd. my Letter of the 17th. which answers the remaining part of yours.
Accept my Thanks for your Information relative to Mr. & Mrs. Dericks & believe me with a sincere Regard, Sir, Your &c—
